Citation Nr: 1131016	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent disabling for chronic and recurrent lower urinary tract infection (a UTI disability).

2.  Entitlement to an evaluation in excess of 10 percent disabling for residuals of bunionectomy of the right fifth toe (a right fifth toe disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in May 2002, May 2003, and April 2009.

In her January 2005 and February 2009 substantive appeals, the Veteran requested a local hearing before a member or members of the Board.  That request was later withdrawn in May 2009.  See 38 C.F.R. § 20.702 (2010).

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected UTI disability has been manifested by no more than the need for absorbent pads that must be changed at least four times a day and does not present an unusual or exceptional disability picture as to warrant an extra-schedular evaluation.

2.  During the appeal period, the Veteran's service-connected right fifth toe disability has been manifested by hallux valgus, operated with resection of the metatarsal head. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent disabling for the Veteran's service-connected UTI disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2010).

2.  The criteria for an evaluation in excess of 10 percent disabling for a right fifth toe disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

UTI Disability

Historically, the Veteran was awarded service connection for her UTI disability with a 10 percent evaluation in an August 1976 rating decision.  A February 2003 rating decision assigned the Veteran a 60 percent disability rating for her UTI disability.  This is the evaluation currently in place and on appeal.

Diagnostic Code 7512 provides that chronic cystitis, including interstitial and all etiologies, infections, and non-infections are rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  If the diagnostic code refers to these specific areas of dysfunction, only the predominant  area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115(a).

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  Urine leakage involves ratings ranging from 20 to 60 percent.  A 60 percent evaluation contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent evaluation is warranted for leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent evaluation contemplates leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id.

With respect to urinary frequency, a 40 percent evaluation is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent evaluation is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

A urinary tract infection manifested by poor renal function is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 4.115a provides for the assignment of a 30 percent evaluation when the evidence demonstrates a recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management.  Assignment of a 10 percent evaluation is warranted for a urinary tract infection that requires long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  Id.

At this juncture, the Board notes that the Veteran is receiving the highest possible disability evaluation at 60 percent disabling under the applicable rating criteria.  As such, a schedular evaluation in excess of 60 percent disabling is not warranted.  The rating schedule provides for an evaluation in excess of 60 percent only for renal dysfunction, post-operative suprapubic cystotomy, multiple urethroperineal fistulae, malignant neoplasms of the genitourinary system, or following a kidney transplant.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7516, 7519, 7528, 7531.  None of the foregoing conditions are ones from which the Veteran suffers, and a schedular evaluation in excess of 60 percent for the service-connected UTI disability cannot be granted.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512; see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered particularly when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board referred this matter in September 2010 to the Director of Compensation and Pension for consideration of an extra-schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In an April 2011 letter, the Director of Compensation and Pension found that the evidentiary record "fails to demonstrate an exceptional or unusual disability picture for the veteran's service-connected lower urinary tract infection that renders application of the regular rating criteria as impractical."  The Director explained that the Veteran reported that her urinary condition greatly affected her ability to work, however, there was no documentation of any lost time from work or loss of wages.  Indeed, the Director indicated that the Veteran is assigned the maximum 60 percent evaluation under the applicable schedular criteria on evidence of a severe voiding dysfunction.  Ultimately, the Director concluded that the symptomatology associated with the Veteran's UTI disability, such as constant urinary leakage, excessive nighttime voiding, and invariable use of absorbent materials, can and has been considered under the schedular criteria.

As noted in the September 2010 remand, the Board has found that the Veteran's disability has markedly interfered with employability.  However, such interference is not inconsistent with the currently assigned 60 percent schedular evaluation.  For an extra-schedular evaluation to be assigned, the Veteran would have to submit some type of documentary evidence to suggest an extraordinary degree of employment interference not adequately contemplated by the 60 percent evaluation.  Here, the evidence of record - the Veteran's contentions of not working since 2004, and a February 2008 VA examiner's opinion that she was "greatly debilitated by essentially consistent urinary leakage" - falls short of that standard.  

As such, the claim for an extra-schedular rating - the only basis for increase given the disability at hand - must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Right Fifth Toe Disability

Historically, the Veteran was awarded service connection for her right fifth toe disability with a 10 percent evaluation in an August 1976 rating decision.  This is the evaluation currently in place and on appeal.

The rating for the right fifth toe disability has been assigned under Diagnostic Code 5280 for unilateral hallux valgus.  Under this code, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe. A 10 percent evaluation is also assigned for post operative residuals of a hallux valgus where there is a resection of the metatarsal head. 

At this juncture, the Board notes that the maximum schedular rating allowable under Diagnostic Code 5280 for the Veteran's right fifth toe disability is 10 percent disabling.  As the Veteran is already receiving a 10 percent disability rating, a higher schedular rating under this diagnostic code is not available.

In this regard, the Board remanded this issue in September 2010 to afford the Veteran a VA examination of her feet.  In the May 2011 examination report, the examiner concluded that the Veteran did not have flat foot, or any instability or weakness of her foot.  Also, she did not have any corns, calluses, or skin breakdown.  While the examiner noted that the Veteran had residuals of fifth toe surgery, she opined that any current issues of her right foot are not related to her small toe surgery while in the military.  Also, while flat foot and mild clawing of the toes were noted on one occasion in a November 2002 VA examination, this disability was specifically not found on numerous, subsequent examinations, to include the most recent VA examination in May 2011.  Given these findings, the Board observes that there is no basis for increased evaluations under Diagnostic Code 5276 (flatfoot), 5278 (claw foot (pes cavus)), or 5283 (malunion or nonunion of tarsal or metatarsal bones).  The Board also finds that the overall symptoms are no more than moderate in degree, and certainly not moderately severe in degree, thus precluding an evaluation in excess of 10 percent under Diagnostic Code 5284 (foot injuries).

The May 2011 VA examiner did indicate that the Veteran had periods of decreased ability to stand and walk, with standing limited to 15 minutes or less during flare-ups.  In this regard, the Board is aware of the importance of considering such symptoms as painful motion, functional loss due to pain, excess fatigability, weakness, and flare-ups in evaluating foot disorders.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  At the same time, the VA examiner noted that the Veteran's "current issues" were not related to the surgery on her small toe, given that the way her toe was positioned did not cause any changes in weightbearing and that there were no corns, calluses, or breakdown.  Overall, the toe disability shown upon examination, regardless of etiology, is not more than moderate in degree and does not in any way warrant a schedular evaluation in excess of 10 percent at any period during the pendency of this appeal.

Moreover, the Veteran has submitted no evidence showing that her right fifth toe disability markedly interfered with her employment status beyond that interference contemplated by the assigned 10 percent disability evaluation, and there is also no indication that this condition necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic criteria considered above and is consistent with the assigned evaluation.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, supra.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was provided with the appropriate notice in letters dated in March 2008 and December 2010, in the latter instance pursuant to the September 2010 Board remand.  As such, the Veteran has received notice as to the information and evidence needed to substantiate her claims for increased evaluations of a UTI disability and a right fifth toe disability.  These letters also notified the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman, supra.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran was afforded numerous VA examinations, including a VA examination of her foot in May 2011 pursuant to the September 2010 Board Remand.  Indeed, as discussed above, all instructions from the September 2010 Board Remand were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, all relevant medical records brought to VA's attention have been obtained.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

Entitlement to an evaluation in excess of 60 percent disabling for a UTI disability is denied.

Entitlement to an evaluation in excess of 10 percent disabling for a right fifth toe disability is denied.


REMAND

In this case, the Veteran is service connected for the following disabilities: a UTI disability rated at 60 percent disabling, total hysterectomy with bilateral salpingo-oophorectomy rated at 50 percent disabling, a right fifth toe disability rated at 10 percent disabling, and a hysterectomy scar with keloid formation rated at 10 percent disabling with an assigned combined evaluation of 80 percent disabling effective April 18, 2001.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether she is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  In this regard, the Veteran has undergone numerous VA examinations of her various service-connected disabilities.  Significantly, however, there is no adequate medical opinion addressing all of the service-connected disabilities and their combined effect upon the Veteran's employability as a whole.  Thus, a VA examiner should address whether the Veteran's service-connected disabilities render her unable to engage in substantially gainful employment.  See Gary v. Brown, 7  Vet. App. 229 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA medical examination to determine the effects of all of her service-connected disabilities on her employability, including a UTI disability, total hysterectomy with bilateral salpingo-oophorectomy, a right fifth toe disability, and hysterectomy scar with keloid formation.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities as a whole.  The claims file, along with a copy of this Remand, must be made available to and reviewed by the examiner.

Based on examination findings, the Veteran's lay reports, and other evidence contained in the claims file, the examiner must offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of her service-connected disabilities.

The examiner  must consider the Veteran's educational and occupational background in determining whether she is unable to secure or maintain gainful employment in light of her service-connected disabilities (standing alone), without reference to any nonservice-connected disabilities or her age.  The examination report must include a complete rationale for all opinions expressed.

2. The RO should then readjudicate the issue on appeal after ensuring that the above instructions have been complete.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


